Citation Nr: 9933296	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  97-16 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a hernia.

2.  Entitlement to service connection for scars on the left 
ankle, left leg, hips, right index finger, and stomach.

3.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability involving the left ankle, left 
foot, and hips due to left ankle surgery performed at a VA 
hospital in April 1973.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from December 1942 to 
December 1945.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a March 1997 rating 
decision by the St. Petersburg, Florida, Regional Office 
(RO), which denied entitlement to service connection for a 
hernia and for scars on the left ankle, left leg, right index 
finger, hips, and stomach, on the grounds that the claims 
were not well grounded.  

The case was remanded by the Board in March 1998 for the 
purpose of scheduling a "Travel Board" hearing.  Appellant 
subsequently appealed a June 1998 rating decision, which, in 
effect, denied benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability involving the left ankle, left foot, 
and hips due to left ankle surgery performed at a VA medical 
facility in the early 1970's.  In August 1999, an in-person 
"Travel Board" hearing was held before the undersigned 
Board Member on that § 1151 benefits appellate issue.  

Consequently, the Board construes the issues on appeal as 
limited to those delineated on the title page of this 
decision.  The Board will render a decision herein on said 
service connection issues.  The § 1151 benefits issue will be 
dealt with in the REMAND section below.  



FINDING OF FACT

It has not been shown, by competent evidence, that appellant 
has a hernia and scars on the left ankle, left leg, hips, 
right index finger, and stomach related to service or any in-
service occurrence or event.


CONCLUSION OF LAW

Appellant has not submitted evidence of well-grounded claims 
for entitlement to service connection for a hernia and scars 
on the left ankle, left leg, hips, right index finger, and 
stomach.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding these aforecited service connection issues, the 
Board will consider applicable statutory and regulatory 
provisions, including the following:  Service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110.  In pertinent part, for the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A threshold question to be answered is whether appellant has 
presented evidence of well-grounded claims with respect to 
the issues of service connection for a hernia and scars on 
the left ankle, left leg, right index finger, hips, and 
stomach.  A well-grounded claim is one which is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992), the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) held that the appellant in that 
case had not presented a well-grounded claim as a matter of 
law.  The Court pointed out that "unlike civil actions, the 
Department of Veterans Affairs (previously the Veterans 
Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence."  
If a well-grounded claim has not been presented, the appeal 
with respect to that issue must fail.  King v. Brown, 5 Vet. 
App. 19, 21 (1993) held that "evidentiary assertions [by the 
veteran] must also be accepted as true for the purpose of 
determining whether the claim is well grounded.  Exceptions 
to this rule occur when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion." 

Appellant contends, in essence, that said claimed 
disabilities are related to service.  He requests that a VA 
orthopedic examination be conducted.  However, since said 
claims are not well grounded, to require that the appellant 
be afforded an additional examination would serve no useful 
purpose and could potentially be violative of applicable 
statutory and regulatory provisions and judicial precedents.  

It should be added that with respect to these not well-
grounded service connection claims, appellant and his 
representative have been informed by the RO that the claims 
were denied, in part, due to the lack of clinical evidence 
indicating that any hernia and scars on the left ankle, left 
leg, right index finger, hips, and stomach were treated in 
service.  See, in particular, a May 1997 Statement of the 
Case.  Additionally, said Statement included provisions of 
law with respect to veterans' responsibility for filing a 
well-grounded claim and general service connection 
principles.  It is therefore apparent that they were 
knowledgeable regarding the necessity of competent evidence 
to support these service connection claims.  Thus, it is 
concluded that appellant and his representative had notice of 
the type of information needed to support these claims and 
complete the application.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  See also Epps v. Brown, 9 Vet. App. 341, 
344 (1996), wherein the Court explained that "[t]he 
Robinette opinion held that 38 U.S.C. § 5103(a) imposes an 
obligation upon the Secretary to notify an individual of what 
is necessary to complete the application in the limited 
circumstances where there is an incomplete application which 
references other known and existing evidence."  It does not 
appear that appellant or his representative has informed the 
VA of the existence of any specific existing competent 
evidence that would render said service connection claims 
well grounded.  Although the evidentiary record indicates 
that he was awarded Social Security Administration disability 
benefits in 1973, there is no indication that such records, 
if in fact currently existent, are relevant and would pertain 
to any of the claimed disabilities or would indicate that a 
hernia and scars on the left ankle, left leg, right index 
finger, hips, and stomach were treated in service or are 
related to service.  Neither appellant nor his representative 
has even mentioned said records.  

A March 1943 in-service hospital record revealed that 
appellant was admitted for moderate varicose veins of the 
right index finger caused by puncturing that finger with a 
needle at age 5 and for a moderate, bony exostosis of the 
flexor surface of the 2nd phalanx of that finger; that said 
conditions were noted as "EPTI" [existed prior to 
induction] and not incurred in line of duty; and that a few 
days later, he underwent removal of a foreign body from that 
finger.  The "foreign body" removed was not identified in 
that clinical record, however; and it would be mere 
speculation to assume what was meant by that term.  
Parenthetically, even assuming arguendo that the "foreign 
body" that was surgically removed was either a varicose vein 
or bony exostosis, this would constitute ameliorative surgery 
for a preservice condition and would not be evidence of 
service aggravation.  See 38 C.F.R. § 3.306(b)(1) (1999), 
which states:  The usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment, 
including postoperative scars, absent or poorly functioning 
parts or organs, will not be considered service connected 
unless the disease or injury is otherwise aggravated by 
service.  

Additionally, the service medical records reflect that in 
August 1943, appellant was hospitalized for acute, 
suppurative, left inguinal lymphadenitis, due to undetermined 
cause, and underwent incision and drainage of an inguinal 
abscess the following month.  A hernia was neither claimed 
nor clinically reported, however.  

However, the remainder of appellant's service medical 
records, including that December 1945 service discharge 
examination report, do not contain any complaints, findings, 
or diagnoses pertaining to a hernia and scars on the left 
ankle, left leg, hips, right index finger, and stomach 
(including any right index finger or inguinal residual 
disability).  That December 1945 service discharge 
examination report is particularly probative, since it 
assesses his health status shortly prior to service 
discharge.  That December 1945 service discharge examination 
report specifically noted that no hernia, musculoskeletal 
defects, or pertinent skin abnormalities were clinically 
present.  

The earliest post-service clinical evidence of a left lower 
extremity disability was not until April 1973 VA 
hospitalization, decades after service, when appellant 
underwent a left ankle fusion and he provided a history of a 
post-service 1951 left calcaneal fracture with subtalar 
fusion.  Significantly, on August 1973 VA examination, 
appellant stated that after his 1951 industrial-related left 
ankle fracture, he underwent several operations and bone 
grafts.  Scars on the left leg/ankle and hips were clinically 
described as due to bone graft fusions previously performed 
at a private hospital where he was originally treated for the 
left ankle fracture in the early 1950's and at a VA hospital 
in April 1973.  It is of substantial import that on clinical 
evaluation, no hernia was noted; and that, although appellant 
stated that a right index finger cyst had been removed in 
1943, no abnormality of that finger was clinically recorded 
and diagnoses included "[p]ost operative residual of cyst at 
the right index finger proximal interphalangeal joint area, 
no sequela." (emphasis added).  The earliest post-service 
clinical evidence of a hernia or right index finger 
abnormality was not until a February 1974 VA examination was 
conducted, decades after service.  On that examination, there 
was a well-healed, asymptomatic, left herniorrhaphy scar and 
the right index finger had a scar and a painful, 1-cm. 
diameter lump distal to the middle joint of that finger.  
Although the diagnoses included "[c]yst of right index 
finger", the examiner did not indicate that said condition 
was related to service.  

Additionally, on a February 1976 VA examination, scars on the 
left lower extremity and hips were clinically described as 
bone graft donor site scars related to post-service left 
ankle surgery.  Although mild relaxation of the right 
inguinal ring was clinically noted on August 1984 VA 
examination, this was decades after service and, in any 
event, no herniation was indicated.  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
stated, in pertinent part, that "in order for a claim to be 
well grounded, there must be competent evidence of current 
disability (a medical diagnosis)...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence)...; and of a nexus between the in-service injury or 
disease and the current disability (medical evidence)...."  
Appellant contends, in essence, that the claimed disabilities 
are presently manifested and related to service.  However, 
appellant is not competent to offer medical opinion or 
diagnosis.  In Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1991), the Court stated "[a] layperson can certainly 
provide an eye-witness account of a veteran's visible 
symptoms."  However, as the Court further explained in that 
case, "the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge such as a diagnosis...."  
Here, although appellant is competent to state that he 
experienced certain in-service symptomatology, he is not 
competent to offer medical opinion as to the cause or 
etiology of the claimed disabilities, since that requires 
medical opinion beyond a lay person's competence.  

Appellant has not presented any competent evidence that 
indicates that a hernia and scars on the left ankle, left 
leg, right index finger, hips, and stomach are related to 
service.  Thus, given the lack of clinical evidence showing 
that a hernia and scars on the left ankle, left leg, right 
index finger, hips, and stomach are related to appellant's 
service, the claims for service connection for a hernia and 
scars on the left ankle, left leg, right index finger, hips, 
and stomach are not well grounded.  The claims are therefore 
denied.  See also, Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Grivois v. Brown, 6 Vet. App. 136 (1994); and Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995).


ORDER

Appellant's claims of entitlement to service connection for a 
hernia and scars on the left ankle, left leg, right index 
finger, hips, and stomach are not well grounded, and are 
therefore denied.  


REMAND

As an initial matter, it should be pointed out that since the 
appellant's § 1151 benefits claim was filed prior to October 
1, 1997, the amendments to 38 U.S.C.A. § 1151 implemented by 
section 422(a) of Pub. L. No. 104-204, the Department of 
Veterans Affairs and Housing and Urban Development, and 
Independent Agencies Appropriations Act, 1997, 110 Stat. 
2874, 2926 (1996) are inapplicable.  See VA O.G.C. Prec. Op. 
No. 40-97 (Dec. 31, 1997) (Precedent Opinion of the VA 
General Counsel).  

The pre-amendment version of § 1151 provides, in relevant 
part:  

Where any veteran shall have suffered an injury, or 
an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment,...and 
such injury or aggravation results in additional 
disability to...such veteran, disability...compensation 
under this chapter...shall be awarded in the same 
manner as if such disability, aggravation,...were 
service-connected.

38 U.S.C.A. § 1151 (amended 1996).  

Under 38 U.S.C.A. § 5107(a), all claimants seeking 
compensation, including those seeking compensation under 
section 1151, have the initial burden of showing that their 
claim is well grounded.  Jimison v. West, 13 Vet. App. 75 
(1999).  For a claim to be well grounded under the pre-
amendment version of 38 U.S.C.A. § 1151, the appellant must 
provide:  (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment; and (3) 
medical evidence of a nexus between that asserted injury or 
disease and the current disability.  Jones v. West, 12 Vet. 
App. 460 (1999).  

However, it is premature for the Board to address that 
question, since it appears that certain specific, existing 
competent evidence that potentially could render said § 1151 
benefits claim well grounded has not been sought by the RO.  
See 38 U.S.C. § 5103(a); Epps; and Robinette.  Appellant has 
contended and testified at an August 1999 hearing, in 
essence, that the VA improperly treated his left ankle 
fracture in the early 1970's, in part, by an ankle fusion 
procedure in April 1973 that was not properly accomplished or 
was not the most medically appropriate procedure available 
for that patient, and by leaving a cast on that leg for too 
long a period; and that the VA treatment resulted in left 
lower extremity atrophy, leg length shortening, and 
associated residual impairment.  Although the claims folder 
contains an April 1973 VA hospitalization summary, there are 
no operative reports, progress records, nurses notes, consent 
forms, etc, concerning that hospitalization; and there is no 
indication that the RO has adequately sought all such 
records.  Such records may shed light on whether that VA 
treatment was proper and, therefore, should be sought by the 
RO, prior to final appellate determination of this issue.  

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the appellant 
to request names and addresses of 
physicians and/or medical facilities 
which have provided him any relevant 
treatment with respect to the residuals 
of a left ankle fracture with fusion.  
All available, relevant treatment records 
(preferably originals, or if unavailable, 
legible copies thereof) should be 
obtained from these physicians and/or 
medical facilities, and these records 
should be associated with the claims 
folder.  

All available, additional records 
pertaining to appellant's hospitalization 
during or proximate to April 1973 at the 
Gainesville, Florida, VA Medical Center 
(such as operative reports, progress 
records, consent forms, and nurses notes) 
should be obtained.  The appellant should 
be requested to sign and submit 
appropriate consent forms to release any 
private medical reports to the VA.  

2.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of any negative results.  
38 C.F.R. § 3.159 (1998).

3.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

4.  The RO should review any additional 
evidence and readjudicate the issue of 
entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for additional 
disability involving the left ankle, left 
foot, and hips due to left ankle surgery 
performed at a VA hospital in April 1973, 
under the pre-amendment version of 
§ 1151.  The RO should initially 
determine whether said claim is well 
grounded.  See Jones; and Jimison.  

If the RO determines that said claim is 
not well grounded, the RO should consider 
Robinette; and Epps.  

If the RO determines that said claim is 
well grounded, then this issue should be 
adjudicated under appropriate statutory 
and regulatory provisions, with any 
appropriate development deemed necessary, 
such as obtaining VA medical opinion if 
indicated.  

To the extent the benefit sought is not granted, the 
appellant and his representative should be furnished with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if in order.  No action is required of the appellate until he 
is notified.  No opinion as to the ultimate outcome in this 
case is intimated by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals







